DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1 – 8 and 17, in the reply filed on September 22, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9 – 16 and 26 – 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2020.

Claim Objections
Claims 1 – 4, 6 – 8, and 17 are objected to because of the following informalities: 
Claim 1 should be amended to recite the isocyanate component and optional chain extender component when present make up a hard segment of the thermoplastic polyurethane;
Claims 2 – 4 should be amended to recite the thermoplastic polyurethane composition, to match the language initially set forth in Claim 1;
for consistency, “the diisocyanate” recite in Claims 6 – 8 should be replaced with the phrase “the aliphatic diisocyanate”;
“diisocyanate” is misspelled in Claim 8; and
the phrase “the hydroxyl functional intermediate component” in line 3 of Claim 17 should be replaced with the phrase “the hydroxyl terminated intermediate component”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is a lack of antecedent basis for “the” polyether polyol intermediate recited in Claims 5 and 8.  For the purposes of examination, Claims 5 and 8 and will be interpreted as setting forth the hydroxyl terminated intermediate component comprises or consists essentially of poly(ethylene glycol).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/088734 to Marin et al.
Regarding Claim 1.  Marin et al. teaches an article which may be injection molded (Paragraph 0101).  The article comprises a thermoplastic polyurethane which is the reaction product of polyol, i.e. a hydroxyl-terminated intermediate component, with an isocyanate component comprising an aliphatic diisocyanate and a chain extender component (Paragraph 0008).  The thermoplastic polyurethane has a temperature of crystallization between 105 and 140°C as measured by ISO 11357-2 (Paragraphs 0005 and 0082). The hard segment content of the thermoplastic polyurethane, made up by the isocyanate and chain extender components, is 50 to 99 weight percent (Paragraph 0080).
Regarding Claims 3 and 4.  Marin et al. teaches the injection molded article of Claim 1 but is silent regarding the water absorption range of the thermoplastic polyurethane according to ASTM D570.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Marin et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a thermoplastic polyurethane having a water absorption according to ASTM D57 in the instantly claimed ranges, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.   
Regarding Claim 5.  Marin et al. teaches the injection molded article of Claim 1 wherein the polyol component may specifically be polyethylene glycol (Paragraphs 0036 and 0040).
Regarding Claims 6 and 7.  Marin et al. teaches the injection molded article of Claim 1 wherein the isocyanate component may consist essentially of 1,6-hexane diisocyanate/hexamethylene diisocyanate (HDI) (Paragraphs 0029 and 0033).
Regarding Claim 8.  Marin et al. teaches the injection molded article of Claim 1 wherein the polyol component may specifically be polyethylene glycol (Paragraphs 0036 and 0040) and the isocyanate component may consist essentially of 1,6-hexane diisocyanate/hexamethylene diisocyanate (HDI) (Paragraphs 0029 and 0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/088734 to Marin et al., as applied to Claim 1 above.
Regarding Claim 2.  Marin et al. teaches the injection molded article of Claim 1 wherein the hard segment content of the thermoplastic polyurethane is 50 to 99 weight percent (Paragraph 0080).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the thermoplastic polyurethane in Marin et al. with a hard segment at the lower end of the disclosed range, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a lower amount of hard segment will produce a softer and somewhat more flexible thermoplastic polyurethane.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/088734 to Marin et al. in view of US 2010/0113733 to Cox et al.
Regarding Claim 17.  Marin et al. teaches an article which may be injection molded (Paragraph 0101).  The article comprises a thermoplastic polyurethane which is the reaction product of polyol, i.e. a hydroxyl-terminated intermediate component, with an isocyanate component comprising an aliphatic diisocyanate and a chain extender component (Paragraph 0008).  The polyol component may specifically be polyethylene glycol (Paragraphs 0036 and 0040) and the isocyanate component may consist essentially of 1,6-hexane diisocyanate/hexamethylene diisocyanate (HDI) (Paragraphs 0029 and 0033).  The thermoplastic polyurethane has a temperature of crystallization between 105 and 140°C as measured by ISO 11357-2 (Paragraphs 0005 and 0082). 
	Marin et al. does not expressly teach the thermoplastic polyurethane has a hard segment content in the range of 10 to 30 weight percent.  However, Cox et al. teaches the concept of providing thermoplastic polyurethanes with soft segment contents as high as 80 weight percent (Paragraphs 0028 – 0029).  Marin et al. and Cox et al. are analogous art as they are from the same field of endeavor, namely thermoplastic polyurethanes for injection molded articles.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the thermoplastic polyurethane of Marin et al. with a soft segment content as high as 80 weight percent, as taught by Cox et al.  The thermoplastic polyurethane would then have a hard segment content as low as 20 weight percent.  
Marin et al. is silent regarding the water absorption range of the thermoplastic polyurethane according to ASTM D570.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Marin et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a thermoplastic polyurethane having a water absorption according to ASTM D57 in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references also pertain to thermoplastic polyurethanes based upon aliphatic diisocyanates.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768